Citation Nr: 1724014	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  99-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes and/or as secondary to medications taken for service-connected disabilities and/or Agent Orange exposure.

2.  Entitlement to service connection for a heart condition claimed as secondary to service-connected diabetes and/or Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  
The record reflects that the Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating action prepared by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).

These issues were previously before the Board in February 2012.  At that time, the Board remanded them for further development, specifically for the Agency of Original Jurisdiction (AOJ) to provide a Statement of the Case (SOC).  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v West, 11 Vet App 268, 271 (1998).  An SOC was issued by the RO in July 2015 and the Veteran perfected an appeal in July 2015.  Thus, the Board finds substantial compliance with its remand instructions and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v Peake, 22 Vet App 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required not strict compliance).

In the February 2012 remand, the Board also remanded the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU.  These issues were granted in a July 2015 rating decision and are no longer before the Board.

The issue of entitlement to service connection for erectile dysfunction was originally filed as secondary to medications taken for the Veteran's service-connected disabilities.  However, in his March 2011 Notice of Disagreement, the Veteran stated that he believes his erectile dysfunction is due to Agent Orange exposure and service connected diabetes.  The issue on appeal has been expanded to reflect these contentions.  Similarly, the Veteran's contention in the Notice of Disagreement that he has a heart condition due to Agent Orange exposure, as well as service-connected diabetes, is now reflected in the issues presented on appeal.

The Board notes that the present claim of entitlement to service connection for a heart condition, does not include hypertension.  Entitlement to service connection for hypertension was denied by the RO in an April 2010 rating decision and the Veteran did not file a notice of disagreement within one year, nor has new and material evidence been submitted in relation to this earlier claim.  Thus, the April 2010 denial is final and is not presently on appeal. 

The issue of erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent evidence of record does not show that the Veteran has been diagnosed with a heart condition disability at any point during the appeal period. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326.  A July 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for a heart condition in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).  All pertinent treatment records have been associated with the claim file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The Veteran has been afforded numerous VA examinations to ensure an accurate disability picture, including general medical examinations in March 2000 and February 2013, diabetes mellitus examinations in January 2010 and June 2011, and a heart examination in February 2011.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there is no valid claim for service connection; Congress has specifically limited entitlement for a service-connected disease or injury to cases where such incidents have resulted in an actual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

At the outset, the Board notes that the evidence does not show, and the Veteran has not argued, that the claimed heart condition was incurred in service or within a year from service.  Similarly, a review of the service treatment records does not show complaints of, or treatment for, a heart condition.  Post service treatment records are also silent as to any diagnosis of a heart condition.

The Veteran has been afforded two general medical examinations.  The March 2000 VA general medical examination reported of the Veteran's cardiovascular system that his heart had a regular heart rhythm, no murmur, no extra or abnormal sounds, and that he had normal pulses and peripheral circulation.  His February 2013 general examination noted no history of cardiovascular issues or cardiac conditions.

The Veteran was afforded VA examinations in January 2010 and June 2011 regarding his diabetes mellitus.  Both examinations reported no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, including prosthetic valve, congestive heart failure or other heart disease, angina, dizziness, syncope, fatigue, or dyspnea.  There was also no evidence of congestive heart failure, pulmonary hypertension, or extra heart sounds.  A regular heart rhythm was reported at both examinations.

In the January 2010 examination, the examiner identified hypertension as a cardiovascular disease.  However, as noted above, hypertension is not presently on appeal.  Therefore, there is no need to discuss the findings related to hypertension.  

Considering the lack of evidence to support the Veteran's contention that he suffers from a heart condition, the Board finds that there is no current disability relevant to the claim of service connection for this claimed disability.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  

Whether the issue is direct service connection, presumptive service connection, an Agent Orange presumptive, or secondary service connection, the result is the same. In the absence of pathology, there can be no finding of incurrence, aggravation, proximate causation or proximate aggravation.  

Thus, service connection cannot be granted.  See Brammer, 3 Vet. App. 223.


ORDER

Service connection for a heart condition is denied.  


REMAND

The Veteran seeks service connection for erectile dysfunction.  The Board finds that additional information is necessary before it can adjudicate this claim.  

The Veteran has claimed that his erectile dysfunction is due to medications taken for service-connected disabilities.  The Veteran is currently service connected for the following disabilities: major depressive disorder, recurrent, severe also claimed as post traumatic stress disorder (PTSD); osteomyelitis of the left arm condition; diabetes mellitus type II (herbicide); left wrist limited range of motion joint as consequence of osteomyelitis and debriment condition associated with left forearm (radius-ulnar) fracture, status post orif and osteomyelitis, left hand disability due to forearm fracture (38 USC 1151); burn scar, right upper quadrant abdominal area; right lower extremity, peripheral neuropathy, claimed as bilateral peripheral neuropathy associated with diabetes mellitus type II (herbicide); and left lower extremity, peripheral neuropathy, claimed as bilateral leg peripheral neuropathy associated with diabetes mellitus type II (herbicide).  

In February 2011, a supplemental opinion addressed the claimed connection between the Veteran's medications and his erectile dysfunction.  The examiner discusses only three medications in his opinion, oxycodone, metformin, and Lisinopril.  However, the Board notes that the Veteran has taken many more medications than those identified by the examiner.  For example, a VA treatment record from April 2009 lists seventeen active outpatient medications, one of which is Paroxetine, which is listed as for the treatment of depression.  The Board will remand for a supplemental medical opinion to address whether any of the medications prescribed for the Veteran's service connected disabilities may have caused or aggravated by the Veteran's erectile dysfunction.

The Board notes that the VA examination in September 2010 administered for erectile dysfunction did not address whether the Veteran's erectile dysfunction was aggravated by the Veteran's service connected diabetes, only that the erectile dysfunction is not cause by or a result of the Veteran's diabetes mellitus.  Thus, the Board will remand for additional evidence pertaining to whether his condition was aggravated by his diabetes.

Finally, the Veteran contends that his erectile dysfunction is due to Agent Orange exposure.  The Board will remand for a supplemental medical opinion addressing this contention.

Accordingly, the case is REMANDED for the following action:

Obtain a supplemental medical opinion that addresses any potential connection between any of the medications that the Veteran takes or has taken to treat his service connected disabilities that may have caused or aggravated his erectile dysfunction.  

The claim file should be made available to the examiner for review.  The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that erectile dysfunction has been caused or aggravated (permanently worsened) beyond normal progression by any medication used to treat a service-connected disability.

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that erectile dysfunction has been caused or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected diabetes.

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that erectile dysfunction has been caused or aggravated (permanently worsened) beyond normal progression by the Veteran's exposure to Agent Orange.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  The examination report should state that a review of the claim file was conducted. 

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


